Exhibit 10.1 INSYS THERAPEUTICS, INC. (“COMPANY”) EMPLOYMENT OFFER STATEMENT (“OFFER STATEMENT”) TO: Franc Del Fosse DATE: January 31, 2014 STATUS: Salary, Exempt START DATE: February 1, 2014 POSITION: General Counsel, which is an officer position reporting to the President and Chief Executive Officer (“CEO”). You will work at the Company’s facility in Chandler, Arizona, provided that the Company may from time to time require you to travel (temporarily) for business purposes related to your duties. COMPENSATION: ANNUAL BASE SALARY: $235,000 per annum paid on a bi-weekly basis, and is subject to deductions for taxes and other withholdings as required by law or the policies of the Company. Your annual base salary will be reviewed annually and may be increased from time to time in the sole discretion of the Board of Directors of the Company (“Board”) as recommended by the CEO. BONUS ELIGIBILITY: You will be eligible to participate in any officer incentive program of the Company adopted by the Board and/or the compensation committee of the Board that provides for the payment of annual performance-based cash bonuses to the Company’s officers. Any cash bonus earned by you pursuant to any such program will be subject to standard payroll deductions and applicable tax withholdings. Except for circumstances related to the “Termination Payments” described below, in order to earn and receive any such cash bonus, you must remain employed by the Company as an employee in good standing through the end of the applicable calendar year and the payout date for the bonus. For the fiscal year ending December 31, 2014, effective upon satisfactory completion of the first 90-days of employment, and based upon the goals and objectives agreed to in the performance development planning process, you are eligible for a bonus up to 50% (fifty percent) of your base salary. Performance criteria shall be based on Company performance targets and individual performance targets. 1 EQUITY: In connection with the acceptance of this offer of employment, you are granted stock options covering 50,000 (fifty thousand) shares of the Company’s common stock. On an ongoing basis, you will participate in any employee stock option award program created by the Board of Directors and/or the compensation committee of the Board that provides for the payment of equity based compensation to the Company’s officers (to the extent that such awards are granted by the Board of Directors). Your options granted in connection with this offer for employment will vest in equal monthly amounts over the next 48 (forty eight) months. Except for circumstances related to the “Termination Payments” described below in order for any unvested options to vest, you must be an employee of the Company in good standing or reach terms that would complete vesting. The options will be subject to all the terms and condition of the 2013 Equity Incentive Plan adopted by the Company. EXPENSES: The Company will reimburse you for all reasonable business expenses you incur in conducting your duties, subject to the Company’s usual expense reimbursement policies. PAID TIME OFF: Vacation is accrued at 4.62 hours per pay period, which is equivalent to three weeks on an annual basis. You will also have eight paid holidays and five personal/sick days. Please note that vacation time unused for the calendar year cannot be carried over into the next year. Upon termination of employment, you will not be paid for unused vacation or sick time unless otherwise required by state law. HEALTH INSURANCE: If you accept this offer (i.e., start employment on February 1, 2013), health insurance coverage is effective on March 1, 2014 but may be subject to any pre-existing condition clauses that may be applicable to you or your family, Company Sponsored group medical and dental health coverage will be provided to you consistent with the Company health insurance benefits plan in place. 2 BENEFITS: Life insurance in the amount of $100,000 is provided by the Company. Long term disability coverage, consistent with the Company benefits plan, shall be provided to you. These benefits are currently paid in full by the Company. RETIREMENT: Subject to all eligibility and waiting period requirements, you shall be entitled to participate in the 401(k) Plan. PRE
